DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 21 April 2022 has been entered; claims 1, 2, and 4-7 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 7-9 of the Remarks, filed on 21 April 2022, with respect to claim(s) 1, 3, and 4 under 35 USC 102(a)(1) and claims 2 and 5 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Barajas et al. (U.S. Patent # 6294622), hereinafter “Barajas”.
With respect to claims 1 and 2, Barajas teaches a crosslinked 60:40 acrylamide: dimethylaminoethylacrylate methyl chloride quaternary salt copolymer in emulsion form with an intrinsic viscosity of 2.99 dL/g (discrete value within “0.5 to 5.0 dL/g”) Column 10, line 50-67; Table 1; Example 4), wherein dimethylaminoethylacrylate methyl chloride quaternary salt satisfies Formula (1) when A = O, B = alkylene group with 2 carbons, R2-R4 = alkyl group with 1 carbon, R1 = H, and X = Cl-, and wherein the cationic monomer is present at 40 mol % and nonionic monomer acrylamide is present at 60 mol%, wherein the disclosed polymers are used in sludge dewatering (Column 3, lines 6-9; Column 9, lines 29-59). Barajas is silent with respect to adding additional polymers. 
Barajas discloses measuring the intrinsic viscosity in a 1M NaCl solution at 25°C (Column 3, lines 14-17), and not a sodium nitrate solution as claimed; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Patent Publication # 2007/0238843), hereinafter, “Song”.
	With respect to claim 6, Song discloses a cross-linked cationic polymer comprising units of diallyldimethylammonium chloride (Paragraph [0022]), which meets Formula (2) when R5 = R6 = H, with one example having an intrinsic viscosity of 1.86 dL/g, determined in a 1M NaCl solution at 30°C (Paragraphs [0062, 0069, 0070]; Table 1: “chain extended product”). Song teaches that the disclosed polymers are useful in processes which include sludge dewatering (Paragraph [0034]), among other applications. It would have been obvious to one of ordinary skill in the art to select sludge dewatering from the applications disclosed by Song, as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Song discloses measuring the intrinsic viscosity in a 1M NaCl solution at 30°C, and not a sodium nitrate solution as claimed; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.

Claim 4-7 is rejected under 35 U.S.C. 103 as being unpatentable over Farinato et al. (U.S. Patent # 6117938) in view of Barajas et al. (U.S. Patent # 6294622) and/or Song et al. (U.S. Patent Publication # 2007/0238843), hereinafter, “Farinato”, “Barajas”, and “Song”.
With respect to claims 4-7, Farinato discloses a polymer blend for dewatering dispersions of suspended solids/sludge (Abstract; Column 11, lines 50-56), comprising a first structured (“cross-linked”) cationic polymer and an additional cationic polymer with cationic monomers with cationic functional groups (Abstract; Column 1, lines 18-23), wherein the structured polymers are formed via crosslinking agents (Column 6, lines 49-55).  Farinato discloses example blends of cross-linked acrylamide/dimethylaminoethyl acrylate, methyl chloride quaternary salt having varying degrees of cationic monomer content that fall within the claimed ranges for cross-linked polymer A and additional cationic polymer of acrylamide/dimethylaminoethyl acrylate, methyl chloride quaternary consistent with Formula (1) and its content as recited in claim 5 (Table 1, Table 2), wherein dimethylaminoethylacrylate methyl chloride quaternary salt satisfies Formula (1) when A = O, B = alkylene group with 2 carbons, R2-R4 = alkyl group with 1 carbon, R1 = H, and X = Cl-. Specifically regarding claim 6, Farinato also discloses that cationic polymers could comprise diallyldimethylammonium chloride (Column 4, line 53 through Column 5, line 30); it would have been obvious to one of ordinary skill in the art to replace one AETAC/acrylamide copolymer in the blends of Table 2 with the DADMAC monomer, as it listed as an alternative, equivalent cationic monomer to AETAC.
Farinato is silent with respect to the recited intrinsic viscosity for cross-linked polymer A and B; however, Barajas discloses a similar cross-linked polymer A (with same cationic and nonionic monomer), and Song discloses a similar cross-linked polymer B for the similar application of sludge dewatering which has an intrinsic viscosity within the recited range (see the rejection of claims 1, 2, and 6 above); it is submitted that the ordinary artisan would have looked to the art of sludge dewatering to determine relevant process parameters which include the intrinsic viscosity of cross-linked polymer A in the same process of sludge dewatering. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	18 July 2022